2014 WI 10

                  SUPREME COURT             OF   WISCONSIN
CASE NO.:               2012AP5
COMPLETE TITLE:         CED Properties LLC,
                                  Plaintiff-Appellant-Petitioner,
                             v.
                        City of Oshkosh,
                                  Defendant-Respondent.



                          REVIEW OF A DECISION OF THE COURT OF APPEALS
                           Reported at 348 Wis. 2d 305, 836 N.W.2d 654
                                   (Ct. App. 2013 – Published)
                                     PDC No.: 2013 WI App 75

OPINION FILED:          March 6, 2014
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:          December 18, 2013

SOURCE OF APPEAL:
   COURT:               Circuit
   COUNTY:              Winnebago
   JUDGE:               Thomas J. Gritton

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
       For the plaintiff-appellant-petitioner, there were briefs
by Erik S. Olsen and Eminent Domain Services, LLC, Madison, and
oral argument by Erik S. Olsen.


       For the defendant-respondent, there was a brief by Richard
J. Carlson and Silton Seifert Carlson S.C., Appleton, and oral
argument by Richard J. Carlson.
                                                                         2014 WI 10
                                                                 NOTICE
                                                 This opinion is subject to further
                                                 editing and modification.   The final
                                                 version will appear in the bound
                                                 volume of the official reports.
No.   2012AP5
(L.C. No.   2010CV1866)

STATE OF WISCONSIN                           :              IN SUPREME COURT

CED Properties, LLC,

            Plaintiff-Appellant-Petitioner,
                                                                      FILED
      v.
                                                                  MAR 6, 2014
City of Oshkosh,
                                                                    Diane M. Fremgen
            Defendant-Respondent.                                Clerk of Supreme Court




      REVIEW of a decision of the Court of Appeals.                  Reversed and

cause remanded.


      ¶1    N.    PATRICK    CROOKS,   J.    This     is     a     review       of     a

published court of appeals decision that affirmed the circuit

court.1     This case involves special assessments levied by the

City of Oshkosh ("the City") against a corner lot property owned

by    CED   Properties,     LLC   ("CED"),   which     is     located        at      the

intersection of Jackson Street and Murdock Avenue in Oshkosh,

Wisconsin.       Specifically, we review whether CED's complaint was

      1
       CED Properties, LLC v. City of Oshkosh, 2013 WI App 75,
348 Wis. 2d 305, 836 N.W.2d 654.
                                                                              No. 2012AP5



sufficient to place the City on notice that CED intended to

appeal      both    the    Jackson      Street   and    Murdock    Avenue       special

assessments.

       ¶2      The City maintains that its typical practice is to

issue a separate special assessment for each street that abuts a

property.          The    City,    therefore,    asserts   that     it    issued      two

separate special assessments against CED: one assessment against

Murdock Avenue and another separate assessment against Jackson

Street.        In contrast, CED argues that the City issued a single

special assessment against its property when it adopted Final

Resolution 10-227, which stated that "the assessments for all

projects included in said report are hereby combined as a single

assessment, but any interested property owners shall be entitled

to object to each assessment separately or both assessments,

jointly for any purpose or purposes."

       ¶3      Both the circuit court and the court of appeals held

that     the     City     did,     in   fact,    levy    two   separate         special

assessments        against       CED.     CED    Properties,      LLC    v.    City    of
Oshkosh, 2013 WI App 75, ¶11, 348 Wis. 2d 305, 836 N.W.2d 654.

We also conclude that the City issued two special assessments

rather than a single special assessment against CED's property;

however, we ultimately conclude that CED's original complaint

provided the City with reasonable and sufficient notice that CED




                                            2
                                                                           No. 2012AP5



intended   to     appeal   the      entirety    of    the    special      assessments

levied against its property.2

     ¶4    On     November    30,    2011,     the   Winnebago      County     Circuit

Court, the Honorable Thomas J. Gritton presiding, held that Wis.

Stat. § 66.07033 governed as the specific statute applicable to

appeals      of     special      assessments.               Under      Wis.     Stat.

§ 66.0703(12)(a),      the    circuit    court       held    that   CED    failed    to

appeal the Jackson Street special assessment within the required

90-day time limit; therefore, it issued an order granting the

defendant,    the    City,    partial    summary       judgment     regarding       the

Jackson    Street    special     assessment.           The    court       of   appeals

affirmed the decision of the circuit court that CED failed to

timely appeal the Jackson Street special assessment but based

its holding on different reasoning than the circuit court's.




     2
       After the City conceded that both special assessments
failed to include the total cost of the intersection improvement
project in violation of Wis. Stat. § 66.0703(5)(b), the circuit
court granted partial summary judgment in favor of CED in regard
to the Murdock Avenue special assessment.     Our decision today
does not review the Murdock Avenue special assessment. This
procedural deficiency, which the City concedes, applies to both
the Murdock Avenue and the Jackson Street special assessments,
and CED timely appealed both special assessments.     Therefore,
summary judgment in favor of CED is also appropriate in regard
to the Jackson Street special assessment. As a result of our
decision today, neither of the July 27, 2010, special
assessments against CED's property located at the intersection
of Jackson Street and Murdock Avenue in Oshkosh, Wisconsin,
remains valid.
     3
       This and all subsequent references to the Wisconsin
Statutes are to the 2011-12 version unless otherwise indicated.

                                         3
                                                                    No. 2012AP5



    ¶5        CED sought review and argues that under Wisconsin's

rules of notice pleading, its original complaint was sufficient

to challenge both the Jackson Street and the Murdock Avenue

special assessments.       Alternatively, CED argues that Wis. Stat.

§ 802.09(3), Wisconsin's relation back statute, applies to the

appeal of special assessments and, as a result, CED's amended

complaint saves its claim regarding the Jackson Street special

assessment.

    ¶6        We agree with CED's first argument and hold that its

original complaint was sufficient to appeal not only the Murdock

Avenue   special    assessment,     but     the   Jackson    Street     special

assessment as well.       Wisconsin has long abandoned rigid pleading

requirements in favor of liberal civil procedural rules.                Notice

pleading rules not only simplify pleading in Wisconsin, but also

favor the resolution of claims on the merits.                 CED filed its

original complaint within the 90-day time period required by

Wis. Stat. § 66.0703(12)(a).          The original complaint included

the parcel number, 15-1898-1000, which is the only parcel number
assigned to the property in question.             Furthermore, the original

complaint included reference to the "Jackson Street - Murdock

Avenue intersection improvement project," which formed the basis

for the special assessments levied by the City.

    ¶7        The alleged problem with the complaint was that it

included only the monetary value, $19,241.73, which corresponds

with the Murdock Avenue special assessment.             That the complaint

failed   to    identify   an   additional    $19,404.93     for   the   Jackson
Street special assessment is not detrimental to CED's appeal of
                                      4
                                                                                 No. 2012AP5



both special assessments.                The parcel number and the reference

to both street names when identifying the project for which the

special assessments were levied placed the City on notice that

CED intended to appeal the total amount of special assessments

levied    against       its   property.         This   notice       to    the     City   was

reasonable    and       sufficient       and,    therefore,         is     all    that   is

required     under        Wisconsin's        rules      of      notice           pleadings.

Accordingly, we reverse the court of appeals.

                                    I.     Background

    ¶8      CED owns property situated on the northeast corner of

Jackson Street and Murdock Avenue in Oshkosh, Wisconsin.                                  On

July 27, 2010, the City passed a resolution that levied special

assessments       against       several         properties,         including          CED's

property,    to     assist     in   funding       an   intersection          improvement

project.     The project consisted of the creation of a multi-lane

roundabout        and     various         landscape      improvements             at     the

intersection of Jackson Street and Murdock Avenue.                                The City

levied a total of $38,646.66 in special assessments for the
"Jackson     Street       -   Murdock      Avenue      intersection          improvement

project," against parcel number 15-1898-1000, CED's                               property.

The City levied $19,404.93 against the portion of CED's property

bordering Jackson Street and assigned an additional $19,241.73

against the same corner lot property, which also runs alongside

Murdock Avenue.

    ¶9      While the City issued one final resolution, the final

resolution included maps indicating, as reference points, both
Jackson     Street      and    Murdock      Avenue.          Most        important,      two
                                            5
                                                                             No. 2012AP5



schedules     accompanied       the     final    resolution.          Each    schedule

identified    the    same     parcel    I.D.,     15-1898-1000,       and     the   same

description, 1800 Jackson Street, in reference to the owner,

CED.     However, the schedule immediately following the Jackson

Street map indicates a concrete paving assessment of $19,404.93,

while the schedule associated with the Murdock Avenue map lists

a concrete paving assessment of $19,241.73.

       ¶10   On    September     23,     2010,       CED   appealed    the     special

assessments by simultaneously filing a notice of appeal and a

complaint     with    the     circuit    court.        Paragraph      three    of    the

complaint     states,       "Plaintiff     owns      property      located    at    1800

Jackson Street Oshkosh, WI 54901, City of Oshkosh parcel number

15-1898-1000."       Paragraph four of the complaint states, "On July

27, 2010 Oshkosh, by its Common Council, authorized the issuance

of a $19,241.73 special assessment on parcel number 15-1898-1000

to help pay for the street repair portion of the Jackson Street

– Murdock Avenue intersection improvement project."

       ¶11   It is undisputed that CED filed its notice of appeal
and complaint within the 90-day time limit set forth in Wis.

Stat. § 66.0703(12)(a).          It is also undisputed that CED filed an

amended complaint on June 28, 2011, well past the 90-day time

limit to appeal.          In its amended complaint, CED recognized that

its    original    complaint     did    not     include     the    correct    monetary

value for the entirety of the special assessments levied against

its property.        Therefore, its amended complaint did not include

the    reference     to   a   specific        monetary     value    that    previously
appeared     in   paragraph     four     of    the    original     complaint.       The
                                           6
                                                                             No. 2012AP5



amended     complaint          also     changed    "special   assessment"       to   read

"special assessment(s)" throughout.

      ¶12      The City moved for partial summary judgment arguing

that CED's claim regarding the $19,404.93 Jackson Street special

assessment was not filed within the 90-day time limit set forth

in Wis. Stat. § 66.0703(12)(a).                      The City did not challenge

CED's appeal of the Murdock Avenue special assessment, and the

City conceded that it did not follow procedural requirements set

forth     in    Wis.      Stat.       § 66.0703(5)     when   issuing     the   special

assessments.

      ¶13      CED       moved    for    summary     judgment     arguing    that     its

original complaint sufficiently challenged the entirety of the

special assessments.              Alternatively, CED argued that its amended

complaint related back to the original complaint and thus saved

its     claim       as    to     the     Jackson     Street     special     assessment.

Furthermore, CED argued that the City's special assessments were

invalid for a number of reasons, including that the City failed

to comply with procedural requirements.4
      ¶14      As    to    the    Murdock     Avenue    special     assessment,       the

circuit court agreed with CED and granted it partial summary

judgment.       In granting CED partial summary judgment, the circuit

      4
       In addition, CED's original and amended complaints alleged
that the special assessments were not local in nature, that the
improvement project failed to benefit CED's property, that the
special assessments were not reasonably apportioned, that the
amount of the special assessments exceeded any benefit to CED's
property, that the special assessments were a violation of equal
protection, and that CED received untimely notice of the hearing
in which the City adopted the special assessments.

                                              7
                                                                                  No. 2012AP5



court relied on the City's concession that it failed to follow

proper procedure when levying the special assessments at issue.

Specifically, the City failed to include the total cost of the

intersection      improvement       project         in   the    engineer's       report       as

required by Wis. Stat. § 66.0703(5) when it issued the special

assessments.           In     regard      to       the    Jackson        Street        special

assessment,      the   circuit      court      granted       the     City's     motion       for

partial     summary      judgment.        It       held     that     under      Wis.     Stat.

§ 66.0703(12)(a),           the   specific         statute     governing        appeals       of

special assessments, CED failed to appeal the Jackson Street

special assessment within the 90-day time limit.

      ¶15    A majority of the court of appeals agreed; however,

its reasoning differed from the circuit court's.                              First, as a

preliminary matter, the court of appeals determined that the

City,   did,     in    fact,      issue   two       separate       special      assessments

against CED's property.             Second, the court of appeals, contrary

to the circuit court, held that the rules of notice pleading and

the   relation     back      statute,     Wis.      Stat.      § 802.09(3),          apply    to
special proceedings such as the appeal of special assessments

under   Wis.     Stat.      § 66.0703.         However,        the   court      of     appeals

concluded       that   CED's       amended         complaint       did    not     save       its

challenge of the Jackson Street special assessment.                                   It held

that the amended complaint could not relate back to the original

complaint because the Jackson Street special assessment did not

arise     out     of      the      Murdock         Avenue       special         assessment.

Furthermore, the court of appeals reasoned that the original
complaint related only to the Murdock Avenue special assessment;
                                               8
                                                                              No. 2012AP5



therefore,       appeal     of   the    Jackson      Street     special       assessment

remained untimely.

       ¶16     Judge Paul F. Reilly, who dissented, would have first

held that the City issued a single special assessment against

CED.     In addition, Judge Reilly argued in his dissent that CED's

original       complaint     gave     fair   notice     to    the     City    that    CED

intended to appeal the entire special assessment levied against

its property.

       ¶17     Before this court, CED asserts that under Wisconsin's

notice pleading rules, its original complaint was sufficient to

challenge the entirety of the special assessments levied against

its property.        As we noted previously, in the alternative, CED

argues       that   Wisconsin's        relation      back    statute,     Wis.       Stat.

§ 802.09(3), applies to the appeal of special assessments and

that     its    amended     complaint        relates     back    to     its    original

complaint, which saves its appeal of the Jackson Street special

assessment.

       ¶18     Because     we    conclude     that    CED's     original       complaint
provided       reasonable       and    sufficient      notice    to    challenge      the

entirety of the special assessments levied against its property,

we do not address its alternative argument.

                                       II.   Analysis

                          A. Principles of Notice Pleading

       ¶19     Wisconsin Stat. § 802.02 sets forth the general rules

of pleading.        In Wisconsin, a pleading must set forth "[a] short

and plain statement of the claim, identifying the transaction or
occurrence or series of transactions or occurrences out of which
                                             9
                                                                            No. 2012AP5



the claim arises and showing that the pleader is entitled to

relief."     Wis. Stat. § 802.02(1)(a).               A pleading must also set

forth   "[a]   demand    for    judgment       for    the       relief   the   pleader

seeks."      Wis. Stat. § 802.02(1)(b).               In addition, Wis. Stat.

§ 802.02(6)        governs   "[c]onstruction              of     pleadings,"     which

requires that "[a]ll pleadings shall be so construed as to do

substantial justice."           Wis. Stat. § 802.02(6).                  Finally, the

Wisconsin Rules of Civil Procedure "shall be construed to secure

the just, speedy and inexpensive determination of every action

and proceeding."       Wis. Stat. § 801.01(2).

      ¶20    The    Wisconsin    Rules    of    Civil          Procedure,   effective

January 1, 1976, are patterned after the federal rules of civil

procedure.     Korkow v. General Cas. Co. of Wis., 117 Wis. 2d 187,

193, 344 N.W.2d 108 (1984).         In Korkow, this court addressed the

question of whether an amended complaint that added a separate

claim by an added plaintiff could relate back to the filing date

of   the    original   complaint.         Id.    at       192.      In   interpreting

Wisconsin's     relation     back   statute,         we    analyzed      "Wisconsin's
liberal civil procedure rules."                Id.    We noted that Wisconsin

does not employ rigid civil procedure rules.                      See id.      Instead,

Wisconsin's notice pleading rules "are intended to facilitate

the orderly adjudication of disputes."                Id. at 193.

      ¶21    We have explained that "[t]his functional approach to

pleading reflects a determination that the resolution of legal

disputes should be made on the merits of the case rather than on

the technical niceties of pleading."                 Id. at 193.         "A complaint
which might well have failed under the old procedure for failure
                                         10
                                                                            No. 2012AP5



to state sufficient facts now will be sustained if reasonable

notice is given to the defendant in respect to the nature of the

claim."     Anderson v. Cont'l Ins. Co., 85 Wis. 2d 675, 684, 271

N.W.2d 368 (1978).

    ¶22     In        Canadian Pac. Ltd. v. Omark-Prentice Hydraulics,

Inc., 86 Wis. 2d 369, 371, 272 N.W.2d 407 (Ct. App. 1978), the

court of appeals addressed the issue of whether an "omission in

the summons of a statement that the answer must be served within

twenty    days        after    the   date   of    service    of   the    summons    and

complaint deprives the trial court of jurisdiction."                       In holding

that the omission in question did not defeat the circuit court's

jurisdiction, the court of appeals noted,

    [O]ur Rules of Civil Procedure, like the federal rules
    relating to pleadings, "reject the approach that
    pleading is a game of skill in which one misstep by
    counsel may be decisive to the outcome and accept the
    principle   that  the   purpose  of   pleading  is  to
    facilitate a proper decision on the merits."
Canadian Pac. Ltd., 86 Wis. 2d at 373 (Ct. App. 1978)(citing

Conley v. Gibson, 355 U.S. 41, 48 (1957), abrogated on other

grounds by Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007)).

                                 B. Standard of Review

    ¶23     Whether a circuit court properly granted a motion for

summary judgment is reviewed de novo.                    Everson v. Lorenz, 2005

WI 51, ¶9, 280 Wis. 2d 1, 695 N.W.2d 298.                             In reviewing a

previous    court's       summary     judgment      decision,     this    court    will

apply     "the    same        methodology    as    the      circuit     court[,]    and

benefit[s] from its analysis."               Id.     Summary judgment "shall be
rendered         if      the     pleadings,        depositions,          answers     to

                                            11
                                                                                 No. 2012AP5



interrogatories,       and    admissions        on    file,    together          with    the

affidavits, if any, show that there is no genuine issue as to

any material fact and that the moving party is entitled to a

judgment as a matter of law."            Wis. Stat. § 802.08(2).

              C. The Sufficiency of CED's Original Complaint

       ¶24   CED    argues    that     the    City    issued        a    single    special

assessment and that under Wisconsin's rules of notice pleading,

its    original     complaint       placed    the     City     on       notice    that    it

intended to challenge the entire amount of that assessment.                                In

addition, CED argues that the City's answer to its original

complaint    supports       CED's    argument        because    the       City's       answer

makes reference to a single special assessment.

       ¶25   The City argues that municipalities customarily issue

two separate special assessments for corner lots and that the

City "clearly and unambiguously" levied two special assessments

as indicated by the           assessment schedules.                 The City further

contends     that   CED     appealed    only     the    Murdock          Avenue    special

assessment because the original complaint references $19,241.73,
which corresponds to the Murdock Avenue special assessment.                               The

City   concedes     that     the    special    assessments          were    procedurally

invalid because they failed to include "[a]n estimate of the

entire cost of the proposed work or improvement" as required by

Wis. Stat. § 66.0703(5)(b) and also lacked any "statement that

the    property     against    which    the     assessments         are     proposed      is

benefited . . ." as required by Wis. Stat. § 66.0703(5)(d).

       ¶26   Despite       these     procedural        inadequacies,             the    City
maintains    that    CED     appealed    only    the     Murdock         Avenue    special
                                         12
                                                                              No. 2012AP5



assessment within the 90-day time limit required by Wis. Stat.

§ 66.0703(12)(a).            Since     the    City      argues     that     Wis.    Stat.

§ 66.0703(12)(a) is the controlling statute, it asks this court

to conclude that the Jackson Street special assessment appeal

was untimely.

       ¶27    While we agree with the circuit court and the court of

appeals      that    the     City    issued       two    special      assessments        as

indicated by the assessment schedules, we ultimately conclude

that    CED's     original    complaint       gave      the    City   reasonable        and

sufficient notice that it intended to appeal the entire amount

of special assessments levied against its property.                         First, Wis.

Stat.     § 802.02,     governing       the       general     rules    of    pleadings,

applies      to   appeals    of     special       assessments     under     Wis.    Stat.

§ 66.0703.        This result is dictated by the text of Wis. Stat.

§ 801.01(2),        which,   in     part,    provides:        "Chapters     801    to   847

govern procedure and practice in circuit courts of this state in

all civil actions and special proceedings whether cognizable as

cases at law, in equity or of statutory origin except where
different procedure is prescribed by statute or rule."                                  Wis.

Stat. § 801.01(2) (emphasis added).

       ¶28    Special assessment appeals under Wis. Stat. § 66.0703

are special proceedings.               Mayek v. Cloverleaf Lakes Sanitary

Dist. No. 1, 2000 WI App 182, ¶5, 238 Wis. 2d 261, 617 N.W.2d

235 (interpreting Wis. Stat. § 66.60, the predecessor to Wis.

Stat. § 66.0703); Outagamie Cnty. v. Town of Greenville, 2000 WI

App 65, ¶7, 233 Wis. 2d 566, 608 N.W.2d 414 (reviewing the


                                             13
                                                                                No. 2012AP5



procedures       to    appeal      a   special      assessment    under     Wis.    Stat.

§ 66.60(12)(a)).

       ¶29     Since the Wisconsin Rules of Civil Procedure apply to

special      proceedings       such     as    special   assessment       appeals     under

Wis.     Stat.    § 66.0703(12)(a),            we    next    consider     whether      any

conflict exists between rules of notice pleading and Wis. Stat.

§ 66.0703.             After       careful      consideration       of    Wis.      Stat.

§§ 802.02, 801.01(2), and 802.02(6), along with review of our

prior case law on notice pleading, we conclude that nothing in

Wis. Stat. § 66.0703 conflicts with Wisconsin's notice pleading

rules.       Furthermore, we find no reason why the principles of

notice       pleading        should     not    apply    to     appeals     of     special

assessments under § 66.0703.

       ¶30     Under principles of notice pleading, we are satisfied

that CED's original complaint was sufficient to challenge the

entire    amount       of    the   special     assessments       levied   against      its

property.        This is because the original complaint placed the

City on reasonable and sufficient notice that it intended to
appeal the entirety of the special assessments.

       ¶31     First, the original complaint identified the parcel

number, 15-1898-1000, against which the City levied the special

assessments.          The property in question is identified by one and

only     one     parcel       number.         Second,    the     original       complaint

identified       the        improvement       project   for      which    the     special

assessments were issued as the "Jackson Street – Murdock Avenue

intersection improvement project."                    Not only does the original


                                              14
                                                                           No. 2012AP5



complaint identify the name of the improvement project, but the

project name itself references both street names in question.

       ¶32    The fact that CED included only the amount of the

Murdock Avenue special assessment in its original complaint does

not defeat CED's intention to appeal the entire amount of the

special assessments.          By listing the parcel number and the name

of the improvement project along with a reference to both street

names, CED's original complaint placed the City on reasonable

and sufficient notice that it intended to appeal the entire

amount of special assessments levied against its property.                         To

conclude      otherwise    would    hold    CED   to   the    type   of    technical

pleading requirements that we have held no longer apply under

our rules of civil procedure.

       ¶33    Having      concluded       that    CED's      original      complaint

properly appealed both the Murdock Avenue and Jackson Street

special      assessments,     we   also    conclude    that    CED's      appeal   was

timely and that summary judgment in favor of CED is appropriate.

In its original complaint, CED asserted that the City failed to
comply with Wis. Stat. § 66.0703(5) when issuing the special

assessments in question.            As we have previously discussed, the

City    conceded       that   it    did     not    comply     with      Wis.   Stat.

§ 66.0703(5).       Due to the City's failure to comply with Wis.

Stat. § 66.0703(5) in regard to both the Murdock Avenue and the

Jackson Street special assessments and CED's timely appeal of

both special assessments, we conclude that no genuine issues of

material fact remain, and this case is appropriate to resolve,


                                           15
                                                                            No. 2012AP5



in favor of CED, on summary judgment, based on the legal issue

presented.

    ¶34    Because      we    hold     that     CED's          original     complaint

contained sufficient information to place the City on reasonable

notice of CED's intent to appeal the total amount of special

assessments,     we    do    not     reach    CED's        alternative       argument

regarding the application of Wisconsin's relation back statute

to special assessment appeals.

                               III. Conclusion

    ¶35    We agree with CED's first argument and hold that its

original complaint was sufficient to appeal not only the Murdock

Avenue    special     assessment,     but     the     Jackson      Street     special

assessment as well.          Wisconsin long abandoned rigid pleading

requirements in favor of liberal civil procedural rules.                       Notice

pleading rules not only simplify pleading in Wisconsin, but also

favor the resolution of claims on the merits.                       CED filed its

original complaint within the 90-day time period required by

Wis. Stat. § 66.0703(12)(a).            The original complaint included
the parcel number, 15-1898-1000, which is the only parcel number

assigned to the property in question.                Furthermore, the original

complaint included reference to the "Jackson Street – Murdock

Avenue intersection improvement project," which formed the basis

for the special assessments levied by the City.                           The alleged

problem   with   the    complaint      was    that        it   included     only    the

monetary value, $19,241.73 which corresponds with the Murdock

Avenue    special     assessment.       That        the    complaint       failed   to
identify an additional $19,404.93 for the Jackson Street special
                                       16
                                                                                      No. 2012AP5



assessment is not detrimental to CED's appeal of both special

assessments.       The parcel number and the reference to both street

names    when     identifying         the   project         for     which         the    special

assessments      were    levied       placed       the    City     on    notice         that    CED

intended    to     appeal      the    total      amount     of     special         assessments

levied   against        its    property.           This    notice       to    the       City    was

reasonable       and    sufficient       and,       therefore,          is     all      that    is

required     under        Wisconsin's            rules      of      notice           pleadings.

Accordingly, we reverse the court of appeals.

    By     the     Court.—The        decision       of    the     court      of    appeals       is

reversed     and       cause     remanded          to     the     circuit         court        with

instructions       to     enter      summary        judgment        in       favor       of    CED

Properties,       LLC    in     regard      to      the    Jackson           Street      special

assessment.




                                              17
    No. 2012AP5




1